The Vice-Chancellor:
Even if this should be found a proper case for a plea of the award by all the defendants (thereby including the arbitrators)—which I very much doubt—yet the plea and answer are so informally put together as to leave no question of the answer overruling the plea: Leaycraft v. Dempsey, 4. Paige’s C. R. 124.
Nor do I see any necessity for permitting the plea to stand for an answer or allowing it to be amended. The answer, which is entirely distinct from the plea and which purports to be an answer to the whole bill—as if no plea had been interposed—covers the whole ground upon which the award is sought to be impeached; and if supported by proof, even standing without the matters of the plea, it will be sufficient to put an end to the cause in this court. And in case the answer should be disproved, I apprehend the only relief which this court will give upon the present bill must be, to set aside the award, leaving the parties, in relation to the matters submitted to arbitration, to their legal rights and remedies. I am strongly inclined to doubt how far arbitrators can, in a case charging corruption, plead their award. But, at present, all I can do is to overrule the plea, with costs.
The counsel for the complainant asked that the order overruling the plea, might also give his client twenty days, from its date, to except to the answer.
The Court allowed it.